Citation Nr: 1413011	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-44 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for degenerative disc disease, degenerative joint disease of the lumbar spine with foot drop right due to right L5 radiculopathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the October 2010 statement of the case (SOC) addressed claims of entitlement to higher evaluations for the left and right ankle disabilities, hepatitis C, and bilateral hearing loss, as adjudicated in a September 2008 rating decision.  The Veteran filed an October 2010 substantive appeal (VA Form 9) for all of the issues on the SOC; he then requested withdrawal of the VA Form 9 in a written statement several days later.  In a November 2010 written statement, the Veteran requested to continue his appeal as to the lumbar spine issue, indicating that his prior statement "cancelling all appeals" was "retract[ed]" only for this issue.  The Veteran also expressed disagreement with an October 2008 rating decision in which the RO denied service connection for posttraumatic stress disorder; however, the RO granted this claim in full in an October 2010 rating decision, as noted in the October 2010 SOC.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the matter addressed in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2010 written statement, the Veteran requested to continue his appeal as to the lumbar spine issue without a Board hearing; however, the Veteran subsequently requested a Board hearing in a December 2012 written statement.
Thus, the Veteran should be scheduled for a hearing before the Board from the RO in St. Petersburg, Florida.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in St. Petersburg in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

